DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 07/05/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 6, 8, 9, 12, 13, 14, 18, and 19 have been amended.
No claims have been added or canceled.
Claims 1-20 are currently pending and have been examined.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 8, 10, 11, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christidis (US 20190179672), in view of Viidu (US 11164163), further in view of Strutt (US 20020133368).
Regarding claim(s) 1, 8, and 18, Christidis discloses:
          a computer system comprising one or more processors ([0082] and Fig. 6 of Christidis), 
          one or more computer-readable memories ([0082] and Fig. 6 of Christidis), and 
          one or more computer-readable storage devices ([0084] and Fig. 6 of Christidis), and 
          program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0081] and Fig. 6 of Christidis), 
          a computer program product for template based multi-party process management, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media ([0081], [0084] and Fig. 6 of Christidis),
           the stored program instructions comprising: program instructions to 
           determine, from a first actor associated with the first transaction, a first role corresponding to the first transaction (By disclosing, “The method 570 may include identifying a blockchain transaction requiring completion 572, identifying one or more task requests associated with the blockchain transaction 574, determining a plurality of different qualifications required to complete the one or more task requests 576, and determining a subset of a plurality of service provider blockchain members ([a first role corresponding to the first transaction]) which qualify to complete the one or more task requests based on one or more of the different qualifications comprising a location, a skill set, a user preference and a cost function associated with the subset of the plurality of service provider blockchain members ([actors]) 578.” ([0075] of Christidis)); 
            generate, using the first role, a transaction template, the transaction template comprising an action item and a role placeholder corresponding to the action item (By disclosing, “Example embodiments provide methods, devices, networks and/or systems, which enforce compute equity models in a diverse/distributed blockchain network. By determining compute equity of various blockchain members and their respective members without applying chargeback, the compute equity model ([transaction template]) may be applied to any of the blockchain members participating on the blockchain” ([0035] of Christidis); “Nodes may include different types such as a client or submitting-client node which submits a transaction-invocation to an endorser (e.g., peer), and broadcasts transaction-proposals to an ordering service (e.g., ordering node). Another type of node is a peer node which receives client submitted transactions, commits the transactions and maintains the state and a copy of the ledger. Peers can also have the role of an endorser, although it is not a requirement. The ordering-service-node or orderer is a node running the communication service for all nodes and which implements a delivery guarantee, such as atomic or total order broadcast to each of the peer nodes in the system when committing transactions and modifying the world state.” which teaches that different types of node can perform different types of functions ([0031] of Christidis); “According to one example embodiment an algorithmic model may be used that balances compute resources by balancing the types of workload across a varied set of infrastructure models, while maintaining organizational boundaries, such as membership, type of role, smart contract processing, etc.” which teaches that the model may balance the types of workload based on type of role ([0035] of Christidis); “FIG. 5B illustrates a flow diagram of another example method of performing compute equity determinations … The identifying operation of the one or more task requests may also include identifying computational requirements to complete the one or more task requests. The computational requirements include current availability of the one or more blockchain members, processing capacity of the one or more blockchain members and computational history of the one or more blockchain members. The method may also include identifying a time constraint to complete the one or more task requests, and assigning the one or more task ([action item]) requests to a set of the one or more blockchain members having the computational requirements to complete the one or more tasks ([role placeholder corresponding to the action item]) within the time constraint.” ([0073], [0075], Fig. 5B, Fig. 5D of Christidis)), and 
            instantiate, using the transaction template, an action request comprising an instance of the action item (By disclosing, “FIG. 5B illustrates a flow diagram of another example method of performing compute equity determinations … The identifying operation of the one or more task requests may also include identifying computational requirements to complete the one or more task requests. The computational requirements include current availability of the one or more blockchain members, processing capacity of the one or more blockchain members and computational history of the one or more blockchain members. The method may also include identifying a time constraint to complete the one or more task requests, and assigning the one or more task requests ([action request]) to a set of the one or more blockchain members having the computational requirements to complete the one or more tasks within the time constraint.” ([0073], [0075], Fig. 5B, Fig. 5D of Christidis)); and
           transaction records are recorded in a distributed transaction log implemented using a blockchain (By disclosing, “A blockchain may be used as a public ledger to store any type of information. Although, primarily used for financial transactions, a blockchain can store any type of information including assets (i.e., products, packages, services, status, etc.). A decentralized scheme transfers authority and trust to a decentralized network and enables its nodes to continuously and sequentially record their transactions on a public “block”, creating a unique “chain” referred to as a blockchain.” ([0002] of Christidis)).
           Christidis does not disclose:
           extract, from a first group of records of a set of transactions, a set of transactions common to the first group (common transactions), the first group formed based on a criterion, a record corresponding to a transaction in the set of transactions;
           classify a first transaction in the set of common transactions into a transaction type; and
           generate, using the transaction type, a transaction template;
           the instantiating comprising replacing the role placeholder with data of an actor assigned to the action request; and
           adjusting, according to a result of the action request, the transaction template.
           However, Viidu teaches:
           extract, from a first group of records of a set of transactions, a set of transactions common to the first group (common transactions), the first group formed based on a criterion, a record corresponding to a transaction in the set of transactions (By disclosing, “the transaction processing model generation service 110 may use one or more machine learning algorithms to generate the transaction processing model … The inputs for the machine learning algorithms may include aggregated historical data ([a first group of records of a set of transactions]) related to characteristics of transaction requests, results of transaction request attempts, contextual performance data (for example, performance of the network 126 or the financial systems 106), information regarding available or possible transaction routes, and/or other inputs” (Col 9 lines 43-58 of Viidu); and “For example, the transaction processing model generation service 110 may classify transaction requests that share the same or similar characteristics ([a set of common transactions]) and may determine transaction routes that may have the highest likelihood of resulting in a successful conversion of transaction requests that also share the same or similar characteristics” (Col 15 lines 16-25 of Viidu)); 
           classify a first transaction in the set of common transactions into a transaction type (By disclosing, “For example, the transaction processing model generation service 110 may classify transaction requests that share the same or similar characteristics ([transaction type]) and may determine transaction routes that may have the highest likelihood of resulting in a successful conversion of transaction requests that also share the same or similar characteristics” (Col 15 lines 16-25 of Viidu)); and
          generate, using the transaction type, a transaction template (By disclosing, “Specifically, the transaction processing system may determine characteristics of transaction requests and may observe whether those transaction requests are converted using one or more transaction routes. Based on these observations, the transaction processing system may generate a transaction processing model that describes one or more transaction routes that are observed to have relatively high conversion rates for transactions having one or more particular characteristics.” (Col 3 lines 36 -44 of Viidu)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Christidis in view of Viidu to include techniques of extract, from a first group of records of a set of transactions, a set of transactions common to the first group (common transactions), the first group formed based on a criterion, a record corresponding to a transaction in the set of transactions; classify a first transaction in the set of common transactions into a transaction type; and generate, using the transaction type, a transaction template.  Doing so would result in an improved invention because this would leverage the advantages of using historical transactions and machine learning techniques to generate transaction template (e.g. easily identifies trends and patterns, no human intervention needed, continuous improvement, etc.). 
          Strutt teaches:
           replacing the role placeholder with data of an actor assigned to the action request (By disclosing, “A business model for use in a data warehouse system adaptable for multiple organizations is provided” (Abstract of Strutt); “The configuration unit 135 may provide a means to set the user categories that are to be used to analyse information in the data warehouse. Placeholders 136 in the configuration unit 135 are set to reflect the user categories from the ERP 10 that are of interest to the organization for the purposes of business performance management and the placeholder 126 in the data model 125 where the user category is to be placed.” ([1071] of Strutt); “A second method involves obtaining the information used to set the placeholders directly from the organization ERP 10. To achieve this, the configuration unit 135 creates a job that extracts the desired information from the organization ERP 10 and load it into the appropriate placeholder 126 or 136.” ([1060]-[1062] of Strutt)); and
          adjusting, according to a result of the action request, the transaction template (By disclosing, “FIG. 11 shows an embodiment of a data model 120. In this embodiment, the data model 120 implements the business model 110. The data model 120 includes a set of dimension tables 122 corresponding to the dimensions 112 of the business model, and fact tables 121 which are analogous to the functional areas 202 of the business model 110. The fact tables 121 may relate to a data mart, multiple data marts, or an integrated data warehouse.” which teaches that data mart is included in the model ([1043] of Strutt); “The data warehouse system 100 may also include changed-data capture, the capacity to periodically update the data marts with current information without rebuilding them from the ground up.” ([1113], [1110] of Strutt); and “The other step updates changes to existing data, a process that involves going into the database, finding the modified row, updating it, and then saving the change” ([1114] of Strutt)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Christidis and Viidu, in view of Strutt to include replacing the role placeholder with data of an actor assigned to the action request; and adjusting, according to a result of the action request, the transaction template.  Doing so would result in an improved invention because this would allow the transaction template to be used by a plurality of entities as long as the entity replace the role placeholder with the role they need, thus expanding the scope of use of the claimed invention.

Regarding claim(s) 3, 10, and 20, Christidis discloses:
          notifying the actor of the action request (By disclosing, “assigning the one or more task requests to a set of the one or more blockchain members having the computational requirements to complete the one or more tasks within the time constraint.” ([0073], [0075], Fig. 5B, Fig. 5D of Christidis)).  

Regarding claim(s) 4, and 11, Christidis discloses: 
          aggregating, into an aggregated action request, the action request with a second action request assigned to the actor (By disclosing, “For instance, assume that the blockchain record at the time of 3D request submission provides that member ‘A’ was assigned with two tasks over the past 60 days, where: ‘task 1’ required 2 minutes of processing work, and ‘task 2’ required 5 minutes of processing work. The task sizes may be observed along with all other data available to establish an accurate baseline of the task processing scenarios previously conducted. Continuing with the same example, the blockchain record demonstrates that the task was actually delivered in a total of nine minutes (e.g., three minutes for ‘task 1’, six minutes for ‘task 2’)” ([0041] of Christidis)); and 
           notifying the actor of the aggregated action request (By disclosing, “For instance, assume that the blockchain record at the time of 3D request submission provides that member ‘A’ was assigned with two tasks over the past 60 days, where: ‘task 1’ required 2 minutes of processing work, and ‘task 2’ required 5 minutes of processing work. The task sizes may be observed along with all other data available to establish an accurate baseline of the task processing scenarios previously conducted. Continuing with the same example, the blockchain record demonstrates that the task was actually delivered in a total of nine minutes (e.g., three minutes for ‘task 1’, six minutes for ‘task 2’)” ([0041] of Christidis)).  

Regarding claim(s) 15, Christidis discloses: 
          wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processingPage 32 of 35 Docket No. P201906375US01system, and wherein the stored program instructions are transferred over a network from a remote data processing system (By disclosing, “Computer system/server 602 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.” ([0081] of Christidis)).  

Regarding claim(s) 16, Christidis discloses:
          wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (By disclosing, “Computer system/server 602 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 602” ([0084] of Christidis); and “Computer system/server 602 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.” ([0081] of Christidis)).   

Regarding claim(s) 17, Christidis discloses:
          wherein the computer program product is provided as a service in a cloud environment (By disclosing, “Computer system/server 602 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.” ([0081] of Christidis)).

Claim(s) 2, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christidis (US 20190179672), in view of Viidu (US 11164163), and further in view of Anton (WO 2020102395).
Regarding claim(s) 2, 9, and 19, Christidis does not disclose:
         extracting, from a corpus of narrative text, by executing a natural language processing model, information associating the actor with the role.  
         However, Anton teaches:
        extracting, from a corpus of narrative text, by executing a natural language processing model, information associating the actor with the role (By disclosing, “The natural language processing applied to transaction messages may include text pre processing (e.g., configuring a pre-processing pipeline, and processing and persisting text data), training a corpus language model for a count of n-grams, using a machine learning model to retrieve a time-series of count and to find important n-grams to predict a label, implementing metrics for important n-grams, and incorporating NLP metrics along with other features in a general classifier.” ([0116] of Anton); and “FIG. 15 shows an example of how the machine learning model may use natural language processing (NLP) to identify similarities in accounts, account holders, and account information” ([0051] and Fig. 15 of Anton)).  
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Christidis, Viidu, and Strutt that assigning data of an actor to the action request, in view of Anton to include techniques of extracting, from a corpus of narrative text, by executing a natural language processing model, information associating the actor with the role.  Doing so would result in an improved invention because this would leverage the advantages of using natural language (e.g. getting a more objective and accurate analysis, streamline processes and reduce costs, perform large-scale analysis, improve end user experience, etc.).

Claim(s) 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christidis (US 20190179672), in view of Viidu (US 11164163), and further in view of Umanesan (US 20150149622)
Regarding claim(s) 5, and 12, Christidis discloses:
          generating, using a time period, the first transaction template (By disclosing, “Example embodiments provide methods, devices, networks and/or systems, which enforce compute equity models in a diverse/distributed blockchain network. By determining compute equity of various blockchain members and their respective members without applying chargeback, the compute equity model ([transaction template]) may be applied to any of the blockchain members participating on the blockchain” ([0035] of Christidis); “FIG. 5B illustrates a flow diagram of another example method of performing compute equity determinations … The identifying operation of the one or more task requests may also include identifying computational requirements to complete the one or more task requests. The computational requirements include current availability of the one or more blockchain members, processing capacity of the one or more blockchain members and computational history of the one or more blockchain members. The method may also include identifying a time constraint to complete the one or more task requests, and assigning the one or more task requests to a set of the one or more blockchain members having the computational requirements to complete the one or more tasks ([role corresponding to the action item]) within the time constraint ([time period]).” ([0073], [0075], Fig. 5B, Fig. 5D of Christidis)).  
           Christidis does not disclose:
           determining, from a time elapsed between the first transaction and a second transaction in the set of common transactions, a time period corresponding to the first transaction.
           However, Umanesan teaches:
          determining, from a time elapsed between the first transaction and a second transaction in the set of common transactions, a time period corresponding to the first transaction (By disclosing, “the request scheduler further setting the deadlines for the requests ([transactions]) based on an elapsed time interval between successively received requests having the same service ID ([common transactions])” (Claim 5 of Umanesan)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Christidis in view of Umanesan to include techniques of determining, from a time elapsed between the first transaction and a second transaction in the set of common transactions, a time period corresponding to the first transaction.  Doing so would result in an improved invention because this would allow a reasonable time period being determined based on the historical transactions rather than ungrounded estimation.

Regarding claim(s) 6, and 13, Christidis discloses: 
          assigning a due date to the action request, the due date corresponding to the time period (By disclosing, “The information submitted with a task may be parsed for references to specific requirements, a desired deadline for executing the task, etc” ([0050] of Christidis); and “The method may also include identifying a time constraint to complete the one or more task requests, and assigning the one or more task requests to a set of the one or more blockchain members having the computational requirements to complete the one or more tasks within the time constraint” ([0073] of Christidis)).  

Regarding claim(s) 7, and 14, Christidis discloses: 
          notifying the actor of the due date (By disclosing, “The information submitted with a task may be parsed for references to specific requirements, a desired deadline for executing the task, etc” ([0050] of Christidis); and “The method may also include identifying a time constraint to complete the one or more task requests, and assigning the one or more task requests to a set of the one or more blockchain members having the computational requirements to complete the one or more tasks within the time constraint” ([0073] of Christidis)).


Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090287532 to Cohen for disclosing facilitating interactions between requesters who have tasks that are available to be performed and task performers who are available to perform tasks.
US 20080120129 to Seubert for disclosing a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619